Citation Nr: 0027042	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  95-34 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1974 and 
from November 1990 to December 1991 with additional periods 
of inactive duty for training from October 1987 to November 
1987, in April 1988, from July 1989 to August 1989 and in 
June 1990 and August 1990.  This matter came before the Board 
of Veterans' Appeals (hereinafter "the Board") on appeal from 
a January 1994 rating decision of the Atlanta, Georgia 
Regional Office (hereinafter 'the RO") which increased the 
disability evaluation assigned for the veteran's service-
connected degenerative arthritis of the cervical spine to 20 
percent effective July 26, 1993.  The disability was actually 
determined to be 30 percent disabling, but 10 percent was 
deducted based on preservice existence of disability of the 
cervical spine.  A June 1995 rating decision increased the 
disability evaluation assigned for the veteran's service-
connected cervical spine disorder to 40 percent effective 
July 26, 1993, although deduction of 10 percent left an 
ultimately assigned evaluation of 30 percent.  

In November 1996, the Board remanded this appeal to the RO to 
obtain additional service medical records and to address the 
issue of entitlement to service connection for a cervical 
spine disorder on the basis of incurrence in service rather 
than aggravation by service and the issue of entitlement to 
service connection for a neurological disorder secondary to 
degenerative arthritis of the cervical spine.  An October 
1998 decision denied service connection for a cervical spine 
disorder on the basis of incurrence in service and for a 
neurological disorder secondary to degenerative arthritis of 
the cervical spine.  A May 2000 rating decision, in pertinent 
part, also denied such issues.  The veteran did not appeal 
those issues and they are not presently before the Board.  
The veteran has been represented throughout this appeal by 
the Georgia Department of Veterans Service.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's cervical spine disorder is productive of 
fixation at an unfavorable angle.  

3.  The 40 percent rating assignable for this disability, to 
the extent shown, is the maximum assignable evaluation under 
the pertinent code.  

4.  A Medical Board determination included a finding that 10 
percent of the cervical spine disability preexisted service, 
and this finding is not currently being challenged on appeal.  


CONCLUSION OF LAW

Degenerative arthritis of the cervical spine is 30 percent 
disabling according to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 
5003, 5286, 5287, 5290 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  Accordingly, an additional remand, 
in order to allow for further development of the record is 
not appropriate.

I.  Historical Review

The veteran's service medical records indicate that he was 
seen in December 1973 after apparently falling in a bathtub.  
He complained of a headache.  A December 1973 radiological 
report, as to the veteran's skull and cervical spine, 
indicated that no skull or cervical spine fracture was seen.  
February 1974 and August 1974 examination reports included 
notations that the veteran's spine and other musculoskeletal 
systems were normal.  A September 1990 examination report 
also included a notation that the veteran's spine and other 
musculoskeletal systems were normal.  

A December 1990 consultation report noted that the veteran 
suffered a fall in Saudi Arabia and hurt his neck.  A January 
1991 radiological report, as to the veteran's cervical spine, 
indicated that there was dense ossification in the soft 
tissues, contiguous and anterior to the C2-C3, T1 vertebral 
bodies.  It was noted that such represented diffuse 
idiopathic skeletal hyperostosis.  It was also reported that 
there was associated soft tissue ossification, contiguous to 
the transverse process of T1 and the proximal tuberosity of 
the first rib on the left.  A February 1991 treatment entry 
indicated an assessment of neck pain.  An April 1991 hospital 
narrative summary, for medical board purposes, noted that the 
veteran had degenerative idiopathic spinal hypertrophy for 
many years and had suffered limitation of motion in his neck.  
It was reported that when he was deployed to Saudi Arabia, he 
strained his neck and fell from a truck in November 1990.  
The final diagnosis was degenerative idiopathic spinal 
hypertrophy which existed prior to service.  An October 1991 
physical evaluation board report noted that the veteran had 
degenerative arthritis of the cervical spine with moderate 
restriction of movement which existed prior to service and 
was aggravated by a fall in November 1990.  

In June 1992, service connection was granted for degenerative 
arthritis of the cervical spine.  A 20 percent disability 
evaluation was assigned.  However, the RO concluded that the 
veteran's cervical spine disorder existed prior to service 
and was considered, according to a Medical Board 
determination, to have been 10 percent disabling prior to 
service.  Therefore, the RO deducted a 10 percent evaluation 
for the preexisting disorder and assigned a 10 percent 
disability evaluation for degenerative arthritis of the 
cervical spine effective December 10, 1991.  

VA treatment records dated from July 1993 to September 1993 
indicated that the veteran was treated for disorders 
including his cervical spine disorder.  A September 1993 
entry noted that the veteran had decreased range of motion of 
the cervical spine in all planes.  

The veteran underwent a VA orthopedic examination in December 
1993.  He reported that his neck hurt all the time and that 
he took pain pills intermittently.  The veteran indicated 
that he was unable to move his head to the left or right or 
backwards.  The examiner reported that the veteran was unable 
to move his head to the left or the right more than 5 degrees 
and noted that the range of motion was very, very limited.  
The examiner indicated that there was no tenderness to 
palpation.  As to the neurological examination, the examiner 
reported that the veteran's upper extremities were within 
normal limits for pin prick, fine touch and proprioception 
and that motor strength was 5/5 for all extremities.  The 
diagnosis was traumatic fusion of C1 and C2 with degenerative 
arthritis which limited the veteran's ability to drive or 
hold a job.  

A January 1994 rating decision increased the disability 
evaluation assigned for the veteran's cervical spine disorder 
to 30 percent.  A 10 percent evaluation was deducted as a 
result of the evaluation assigned for the preexisting 
disorder.  Therefore, a 20 percent disability evaluation was 
assigned effective July 26, 1993.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1999).  Slight limitation of motion of the 
cervical spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  A 
30 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  Ankylosis of 
the cervical spine at a favorable angle warrants a 30 percent 
evaluation.  A 40 percent evaluation requires fixation at an 
unfavorable angle.  This is the maximum schedular rating 
assignable under this code.  38 C.F.R. Part 4, Diagnostic 
Code 5287 (1999).  Complete bony fixation of the spine 
(ankylosis) at a favorable angle warrants a 60 percent 
evaluation.  A 100 percent evaluation requires fixation at an 
unfavorable angle, either with marked deformity and 
involvement of the major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type).  38 C.F.R. 
Part 4, Diagnostic Code 5286 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from December 1993 to March 1994 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA orthopedic examination in May 
1994.  He reported that his neck pain and shoulder pain had 
become so severe that he is unable to carry out his job at 
his full potential.  The veteran also indicated that he could 
not turn his neck.  The examiner reported that the flexion 
and extension as well as the lateral range of motion of the 
cervical spine were close to being none.  The examiner stated 
that it was impossible to try to get any type of "degrees" 
because the veteran was unable to move his neck at all.  Deep 
tendon reflexes in the upper extremities were 1-2+ and equal 
bilaterally.  The examiner indicated, as to a diagnosis, that 
the examination was consistent with ankylosing spondylitis, 
but noted that the veteran had reported an injury.  A May 
1994 radiological report, as to the cervical spine, indicated 
that there were extensive calcifications of the anterior 
longitudinal ligament with a continuous flowing bony bridge 
from C2 to C6 and probably C7.  It was also reported that C6 
and C7 were incompletely visualized and that the disc spaces 
were relatively well-maintained.  It was noted that the neck 
was fixed in slight flexion.  

A June 1995 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
degenerative arthritis of the cervical spine to 40 percent.  
A 10 percent evaluation was deducted as a result of the 
evaluation assigned for the preexisting disorder.  Therefore, 
a 30 percent disability evaluation was assigned effective 
July 26, 1993.  The 30 percent disability evaluation has 
remained in effect.  

At the August 1996 hearing before a member of the Board, the 
veteran testified that in order to turn his head he was 
forced to turn his shoulders and his whole body down to his 
waist.  He reported that his head was sort of locked in 
place.  The veteran indicated that he worked 40 hours a week, 
but that he did not do any strenuous activity.  He stated 
that he was restricted in his ability to exercise or perform 
activities.  The veteran noted that he had pain down his left 
arm and into his hand because of his neck disorder.  

A March 1999 private physician report noted that the veteran 
had loss of motion of the cervical spine as well as severe 
pain of the cervical spine.  The diagnoses included severe 
cervical spinal stenosis, spontaneous (autofusion) of the 
cervical and lumbar spine and probable diffuse idiopathic 
skeletal hyperostosis.  The physician remarked that the 
veteran's condition would worsen, that the stenosis may 
progress and that the neurological compression may worsen.  

The veteran underwent an orthopedic examination for VA 
purposes in April 1999.  He reported that the had gradually 
increasing pain in his cervical area over the last several 
years.  The veteran also indicated that he was unable to turn 
his head or lift heavy objects.  The examiner reported that 
an examination of the veteran in the sitting position 
revealed no motion of the cervical spine with no rotation, 
flexion or lateral bending.  The muscle strength was normal 
for the upper extremities.  The impression was probable 
ankylosing spondylitis.  The examiner commented that if the 
veteran did indeed have ankylosing spondylitis, which 
historically and by clinical examination appeared to be the 
case, such was an impairment that deserved consideration for 
a disability.  In a May 1999 addendum, the examiner reported 
that he secured a HLA and B27 antigen for a diagnosis of 
ankylosing spondylitis.  The examiner stated that such was 
within normal range and that, therefore, the veteran's 
ankylosis was not due to an inflammatory condition.  The 
examiner stated that the veteran had no cervical spine motion 
and no lumbar thoracic motion and that he had an essentially 
fused vertebral spine.  The examiner further noted that the 
veteran complained of pain and that usually with an ankylosed 
spine there was no motion and, therefore, not really many 
causes other than the spinal stenosis for the veteran's pain.  

The veteran also underwent an orthopedic examination for VA 
purposes in February 2000.  He complained of progressive pain 
located in his neck, back and legs which had increased since 
his separation from service.  It was noted that an X-ray of 
the cervical spine showed compete fusion of the cervical 
spine with ossification of the anterior longitudinal 
ligament.  The examiner reported, as to range of motion of 
the cervical spine, that flexion was 20 degrees, extension 
was 25 degrees, right bending was 5 degrees, left bending was 
5 degrees, right rotation was 12 degrees and left rotation 
was 15 degrees.  The examiner indicated that there was no 
evidence of weakness in the upper extremities and no 
measurable atrophy.  The examiner also reported that the 
veteran had complaints of pain at the extremes of all motions 
of the neck and that there was no evidence of muscle spasm.  
The diagnoses were ankylosing spondylitis and spinal stenosis 
of the cervical spine.  The examiner commented that it 
appeared that the veteran had ankylosing spondylitis which 
was manifested by fusion of the cervical spine with 
ossification of the anterior longitudinal ligament.   

In a March 2000 addendum, the examiner remarked that it was 
his feeling that the veteran had systemic inflammatory 
arthritis with a degenerative component and that all physical 
findings were consistent with ankylosing spondylitis.  The 
examiner further stated that the history of the veteran's 
recurrent chest pain with costochondritis, bilateral shoulder 
pain, and multiple lower extremity joint complaints prior to 
1974 suggested that the problem began at that time and that 
the disability component of his spinal condition did not 
occur after his second tour of duty.  The examiner also 
commented that a neurologic deficit was described in the 
ulnar nerve distribution of the veteran's left hand in 1969 
which apparently resolved on its own.  He indicated that he 
did not agree that the problem began during the intervening 
period between the two active tours of duty.  

The Board observes that the veteran is in receipt of the 
maximum allowable disability evaluation for fixation of the 
cervical spine at an unfavorable angle, under the appropriate 
schedular criteria, with a 10 percent level of disability 
having been deducted based on the medically determined extent 
of preservice disability.  The appeal is denied.  Although 
the veteran was noted to have an essentially fused vertebral 
spine pursuant to the May 1999 orthopedic examination for VA 
purposes, he is solely service-connected for degenerative 
arthritis of the cervical spine and not for pathology 
referable to the thoracic and lumbar spine.  Therefore, the 
veteran is not entitled to a 100 percent evaluation for 
complete bony fixation of the spine at an unfavorable angle 
or a 60 percent evaluation for complete bony fixation of the 
spine at a favorable angle pursuant to such schedular 
criteria.  

The Board also observes that severe limitation of motion of 
the cervical spine is clearly shown by the evidence of record 
as indicated by the ranges of motion reported pursuant to the 
examination reports discussed above.  However, the presently 
assigned 40 percent evaluation exceeds the evaluation (30 
percent) the veteran would be entitled to pursuant to the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  
Therefore, the Board concludes that a 40 percent disability 
evaluation sufficiently provides for the veteran's present 
level of disability.  The Board also finds that such 
disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  The Board notes that functional 
impairment due to painful motion is one of the criteria for 
compensation from musculoskeletal disabilities and where 
arthritis is shown by clinical evidence, additional 
compensation under the Diagnostic Codes governing the 
evaluation of arthritis may be appropriate.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998); VA O.G.C. Prec. 9-98 (August 14, 
1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  However, 
because, the veteran's painful and limited cervical spine 
motion has already been considered in his current evaluation 
of ankylosis of the cervical spine as well as severe 
limitation of motion under Diagnostic Codes 5287, 5290, the 
requirements of 38 C.F.R. § 4.40, 4.45, 4.59, have been 
satisfied.  Furthermore, the assignment of a separate 
evaluation under Diagnostic Codes 5003, 5010, governing 
arthritis, would result in the evaluation of the same 
disability/symptoms under various diagnoses, which is 
prohibited by 38 C.F.R. § 4.14 (1999).  Consequently, the 
Board finds that additional compensation is not warranted for 
arthritis of the cervical spine or functional loss due to 
painful motion.  The Board observes that although the veteran 
is currently assigned a 40 percent disability evaluation for 
his service-connected degenerative arthritis of the cervical 
spine, the RO has deducted a 10 percent evaluation as a 
result of the evaluation assigned (10 percent) for his 
preexisting disorder.  Accordingly, the Board concludes that 
an evaluation in excess of 30 percent for degenerative 
arthritis of the cervical spine is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  







ORDER

An increased evaluation for degenerative arthritis of the 
cervical spine is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

